DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meng et al.(CN 110521453A; 12/03/2019) and CN 105238876A; 01/13/2016). Meng et al. teach the application of a 20-40 nm solution of sodium hydrogen sulfide to tobacco plant seedling to promote tobacco root development (see abstract). Meng et al. do not teach controlling Ralstonia solanacearum comprising NtACC oxidase, NtPR 1a/c, E3ligase and Thaumatin with 200-800 mg/l NaHS in the tobacco seedling. CN 105238876A teaches Ralstonia solanacearum is a disease in tobacco plants. Thus, it would have been expected that since both the instant claims and Meng et al. teach the same active step of applying sodium hydrogen sulfide to tobacco plant seedling, the prior art like the instant claims would have resulted in the control of Ralstonia solanacearum which is a common disease known to tobacco plants. The prior art uses a lower concentration of NaHS than the amount recited in the instant claims. There is no need to use a higher NaHS concentration as claimed when the prior suggest that a lower concentration is effective.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al.(Effects of exogenous hydrogen sulfide on physiological and biochemical characteristics of tobacco seedlings under drought stress, Zhongguo Nongye Keji Daobao, 2018, 20(11), 112-119) and CN 105238876A; 01/13/2016). Zhang et al. teach the application of 0.4 mmol/l NaHS of sodium hydrogen sulfide to tobacco plant seedling under drought stress (see abstract). Zhang et al. do not teach controlling Ralstonia solanacearum comprising NtACC oxidase, NtPR 1a/c, E3ligase and Thaumatin with 200-800 mg/l NaHS in the tobacco seedling. CN 105238876A teaches Ralstonia solanacearum is a disease in tobacco plants. Thus, it would have been expected that since both the instant claims and Zhang et al. teach the same active step of applying sodium hydrogen sulfide to tobacco plant seedling, the prior art like the instant claims would have resulted in the control of Ralstonia solanacearum which is a common disease known to tobacco plants. The prior art uses a lower concentration of NaHS than the amount recited in the instant claims. There is no need to use a higher NaHS concentration as claimed when the prior suggest that a lower concentration is effective.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. Effect or exogenous hydrogen sulfide on photosynthetic fluorescence parameters and antioxidant system of flue-cured tobacco seedlings under drought stress, (Acta Botanica Boreali-Occidentalia Sinica, 2019, Volume 39, Number 9, pp. 1609 – 1617, 37 refs.) and CN 105238876A; 01/13/2016). Li et al. teach the spraying application of 0.1-0.4  mmol/l NaHS of sodium hydrogen sulfide to tobacco plant foliage under drought stress (see abstract). Li et al. do not teach controlling Ralstonia solanacearum comprising NtACC oxidase, NtPR 1a/c, E3ligase and Thaumatin with 200-800 mg/l NaHS in the tobacco seedling. CN 105238876A teaches Ralstonia solanacearum is a disease in tobacco plants. Thus, it would have been expected that since both the instant claims and Li et al. teach the same active step of applying sodium hydrogen sulfide to tobacco plant seedling, the prior art like the instant claims would have resulted in the control of Ralstonia solanacearum which is a common disease known to tobacco plants. The prior art uses a lower concentration of NaHS than the amount recited in the instant claims. There is no need to use a higher NaHS concentration as claimed when the prior suggest that a lower concentration is effective.

Claim 1 is/are rejected under 35 U.S.C. 103 as being obvious over Yang et al.(AU 2021100581A4; 04/29/21) and CN 105238876A; 01/13/2016).
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
Yang et al. teach the application of sodium hydrogen sulfide to tobacco plant seedling to control disease and promote tobacco plant growth (see abstract). Yang et al. do not teach controlling Ralstonia solanacearum comprising NtACC oxidase, NtPR 1a/c, E3ligase and Thaumatin with 200-800 mg/l NaHS in the tobacco seedling. CN 105238876A teaches Ralstonia solanacearum is a disease in tobacco plants. Thus, it would have been expected that since both the instant claims and Yang et al. teach the same active step of applying sodium hydrogen sulfide to tobacco plant, the prior art like the instant claims would have resulted in the control of Ralstonia solanacearum which is a common disease known to tobacco plants. The prior art uses a lower concentration of NaHS than the amount recited in the instant claims. There is no need to use a higher NaHS concentration as claimed when the prior suggest that a lower concentration is effective.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claim 1 is/are rejected under 35 U.S.C. 103 as being obvious over Yang et al.(CN 106982624; 07/28/2017) and CN 105238876A; 01/13/2016).
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
Yang et al. teach the application of sodium hydrogen sulfide to tobacco plant seedling to control disease and promote tobacco plant growth (see abstract). Yang et al. do not teach controlling Ralstonia solanacearum comprising NtACC oxidase, NtPR 1a/c, E3ligase and Thaumatin with 200-800 mg/l NaHS in the tobacco seedling. CN 105238876A teaches Ralstonia solanacearum is a disease in tobacco plants. Thus, it would have been expected that since both the instant claims and Yang et al. teach the same active step of applying sodium hydrogen sulfide to tobacco plant, the prior art like the instant claims would have resulted in the control of Ralstonia solanacearum which is a common disease known to tobacco plants. The prior art uses a lower concentration of NaHS than the amount recited in the instant claims. There is no need to use a higher NaHS concentration as claimed when the prior suggest that a lower concentration is effective.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Restriction Status
Elected claim 1 is not allowable. See rejection above.
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616